Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 19, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    In the Matter of the                                              No. 50701-3-II
    Personal Restraint of

    ROBERT BURTON FALCONER, JR.,


                                                               UNPUBLISHED OPINION



          MAXA, A.C.J. — Robert Falconer, Jr. seeks relief from personal restraint resulting from

his 2014 convictions for three counts of unlawful delivery of a controlled substance, each with a

school bus route stop sentencing enhancement, and two counts of unlawful possession of a

controlled substance.1

          The trial court ordered that the 90-month base sentences for Falconer’s five convictions be

run concurrently, but ordered that the three 24-month school bus route stop sentencing

enhancements be run consecutively to the base sentences and consecutively to each other.

Falconer argues that under State v. Conover, 183 Wash. 2d 706, 719, 355 P.3d 1093 (2015), the trial

court erred in running the school bus route stop sentencing enhancements consecutively to each

other.


1
 We issued the mandate of Falconer’s direct appeal on June 7, 2016, making his May 30, 2017
petition timely filed. RCW 10.73.090(3)(b).
No. 50701-3-II


        The State concedes that the trial court should have run the school bus route stop sentencing

enhancements concurrently with each other. We accept the State’s concession. Accordingly, we

grant the petition and remand for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      MAXA, A.C.J.
 We concur:



 WORSWICK, J.




 MELNICK, J.




                                                  2